In a child support proceeding pursuant to Family Court Act article 4, the father appeals *539from an order of the Family Court, Queens Coupty (Lubow, J.), dated December 14, 2000, which denied his objections to an order of the same court (Blaustein, H.E.), dated July 19, 2000, which, after a hearing, directed that he pay child support in the amount of $553 per month.
Ordered that the order is affirmed, without costs or disbursements.
Since the child support order that was entered in Florida expired, and the child was less than 21 years of age as of the date of the Hearing Examiner’s order (see Family Ct Act § 413 [1] [a]), the Family Court had the power to issue a new child support order in the instant proceeding (see Matter of Hauger v Hauger, 256 AD2d 1076, 1077; Matter of Goodison v Goodison, 184 Misc 2d 573).
The record supports the Hearing Examiner’s determination that the child did not abandon the parental relationship with the appellant (see Matter of Villota v Zelenak, 203 AD2d 370, 371). Under the circumstances, the child support award was a provident exercise of the Family Court’s discretion (see Matter of Palmieri v La Conti, 242 AD2d 537; Matter of Picciullo v Collein, 226 AD2d 643). Altman, J.P., Krausman, Goldstein and Adams, JJ., concur.